DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Doug Gallagher on 05/27/2022.
The application has been amended as follows: 
Claim 15. The touch display panel according to claim 1, wherein an interval between two adjacent touch sensors corresponds to a non-display region between two pixel-unit groups that correspond to the two adjacent touch sensors. 
Allowable Subject Matter
Claims 1-3, 5, 7-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, and 13, Lee et al. (US Pub. 20160231844) teaches (in figures 1, 2, and 7-17) a touch display panel, comprising: a first substrate (11/21); a plurality of touch sensors (each touch sensor comprises of groups 105 of lines 17/112 connected together by connectors 107/122 see paragraphs 66, 116-122, and 130) located on a light incident side of the first substrate, wherein each touch sensor includes a plurality of first metal wires (17/112) arranged in parallel and a second metal wire group (107/122) connected with the plurality of first metal wires, each touch sensor is connected with a touch detection circuit formed of  a “transmitting circuit”, a “receiving circuit”, a “DBE IC”, and a “CPU” see paragraphs 110 and 143), and the plurality of first metal wires form a metal wire grid polarizer for the each touch sensor (see paragraphs 61-62 and 74), each second metal wire group includes a plurality of second metal wires (107/122) arranged in parallel, and each of the plurality of first metal wires and each of the plurality of second metal wires are arranged in a same layer of the plurality of touch sensors; wherein each of the plurality of first metal wires extends in a column direction; a plurality of pixel-unit groups (collections of pixels 1392/143/144 overlapping each one of connected grid sub-groups 105), each pixel-unit group includes a plurality of pixel units arranged in a matrix, each pixel unit is provided correspondingly to and facing a corresponding plurality of first metal wires of a corresponding touch sensor, each plurality of first metal wires are divided into plurality of groups (groups of 17/112 over each pixel unit 1392/143/144), and an arrangement region of each group of each plurality of first metal wires in each touch sensor is respectively aligned with a column of pixel units in the corresponding pixel-unit group, the number of groups into which each plurality of first metal wires are divided is same as the number of the plurality of pixel units in each corresponding pixel-unit group (by definition since groups are defined by the pixel units), and an arrangement region of each plurality of second metal wires of the second metal wire group in each touch sensor is aligned with a non-display area located between two adjacent rows of pixel units in each corresponding pixel unit group wherein the plurality of pixel-unit groups are arranged in at least one row. 
Pan et al. (US Pub. 20170192565) in figures 1 and 2) providing a metal middle frame (205) with a touch display panel (100). 
Lee et al. (US Pub. 20180143729) a touch panel in which each row of the pixel-unit groups (collection of 221 in 223) correspond to two second metal wires (2231) extend in a row direction, in each pixel-unit group is connected with a metal lead (225), each corresponding metal lead is electrically connected with a touch detection circuit (290).
However, the prior art taken alone or in combination fails to teach or fairly suggest a display which “each second metal wire of the two second metal wires between two adjacent rows of pixel units in each pixel-unit group is connected with a corresponding metal lead, and the two corresponding metal leads extend in the column direction between two column pixel-unit groups” in combination with the other required elements of claims 1, 11, and 13 respectively.
Claims 2, 3, 5, 7-10, 12, 14, 15, and 18-20 are allowable by virtue of their dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7-12 of applicant’s response, filed 05/13/2022, with respect to the rejections under 35 U.S.C. 112 and 103 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 and 35 U.S.C 103 of claims 1-3 5, 7-15, and 18-20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871